SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

115
KA 14-01373
PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

ANGEL HILL, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (NICHOLAS
TEXIDO OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Deborah
A. Haendiges, J.), rendered May 12, 2014. The judgment convicted
defendant, upon a nonjury verdict, of assault in the third degree and
harassment in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting her
following a nonjury trial of, inter alia, assault in the third degree
(Penal Law § 120.00 [1]). Defendant’s general motion for a trial
order of dismissal did not preserve for our review her contentions
that the evidence is legally insufficient to establish that the victim
sustained a physical injury (see People v Lewis, 129 AD3d 1546, 1547,
lv denied 26 NY3d 969), and that she is liable for the conduct of
friends and family members based upon a theory of accessorial
liability (see People v Crawford, 199 AD2d 406, 406). In any event,
the evidence, viewed in the light most favorable to the People (see
People v Contes, 60 NY2d 620, 621), is legally sufficient to establish
that the victim sustained a physical injury within the meaning of
Penal Law § 10.00 (9) (see People v Smith, 45 AD3d 1483, 1483, lv
denied 10 NY3d 771), and that defendant is liable for the assaultive
conduct of others under Penal Law § 20.00 (see People v Torres, 108
AD3d 474, 475, lv denied 22 NY3d 998).

     Inasmuch as the conviction is supported by legally sufficient
evidence, defense counsel was not ineffective in failing to preserve
defendant’s legal sufficiency challenge for our review (see People v
Brown, 96 AD3d 1561, 1562, lv denied 19 NY3d 1024). With respect to
the further alleged instances of ineffectiveness, we conclude that the
record as a whole establishes that defense counsel provided meaningful
representation (see generally People v Baldi, 54 NY2d 137, 147; People
                                 -2-                              115
                                                            KA 14-01373

v Carrasquillo, 142 AD3d 1359, 1359).

     Finally, the sentence is not unduly harsh or severe.




Entered:   February 10, 2017                    Frances E. Cafarell
                                                Clerk of the Court